Citation Nr: 0411156	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-13 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, 
claimed as secondary to service-connected diabetes mellitus.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension.

3.  Entitlement to a rating in excess of 60 percent for hepatitis 
C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from July 
1962 to September 1971.  These claims are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Columbia, South Carolina.  

This appeal is (in part) REMANDED to the RO via the Appeals 
Management Center (AMC).  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  An unappealed rating decision in February 1984 denied service 
connection for hypertension based on a finding that hypertension 
was not shown.

2.  Evidence received since the February 1984 rating decision is 
new; relates to an unestablished fact necessary to substantiate 
the claim in that it shows a diagnosis of hypertension; and raises 
a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the February 1984 RO decision denying 
service connection for hypertension is new and material, and such 
claim may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.  Regulations implementing the VCAA have 
now been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated by 
the VCAA.  [Regulations implementing the VCAA also include a new 
definition of new and material evidence.  The new definition 
applies only to claims to reopen filed on or after August 29, 
2001, and as the instant petition to reopen was filed in April 
2002, it applies here.]  

Inasmuch as the determination below represents a full grant of the 
benefit sought as to this aspect of the veteran's claim, the 
veteran would not be prejudiced by any VCAA notice deficiency, and 
a lengthy discussion of the adequacy of VCAA notice is not 
necessary.  The evidence is sufficient for an equitable 
determination on the matter at hand.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Factual Background

The veteran's service medical records do not show elevated blood 
pressure readings or a diagnosis of hypertension.  

The veteran submitted a claim seeking service connection for 
hypertension in August 1983.  

Hypertension was not diagnosed on VA examinations in December 1971 
and November 1983.

Service connection for hypertension was denied by the RO in 
February 1984; the RO found that hypertension was not shown.  The 
veteran was notified of this decision in February 1984, and did 
not appeal it.

A November 1985 private medical record described hypertension as 
"OK."  

On April 1987 VA examination the veteran gave a history of taking 
a prescribed medication for treatment of arterial hypertension.  
VA emergency care and treatment records in January 1990 and 
February 1993 show elevated blood pressure readings.  

A March 1994 VA health record shows a diagnosis of hypertension.

In April 2002 the veteran sought to reopen a claim for service 
connection for hypertension.  

On June and July 2002 VA heart examinations hypertension was 
diagnosed.

Law and Regulations

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 5108, 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim."  

As noted above, 38 C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the new 
definition applies.  The revised definition requires that evidence 
raise a reasonable possibility of substantiating the claim in 
order to be considered "new and material," and defines material 
evidence as evidence, which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The veteran was advised of 
the revised definition of "new and material evidence."  See May 
2003 SOC.

Analysis

As previously indicated, the RO denied service connection for 
hypertension in February 1984, finding that the appellant, 
essentially, did not have hypertension.  

Evidence added to the record since the February 1984 decision is 
new, tends to relate to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  Since the previous denial was premised 
on a finding that the veteran did not have hypertension, evidence 
showing that he now has such a disorder tends to relate to an 
unestablished fact necessary to substantiate the claim.  Hence, 
the additional evidence received is both new and material, and the 
claim of service connection for hypertension may be reopened.  


ORDER

The appeal to reopen a claim for service connection for 
hypertension is granted.


REMAND

The reopening of the claim for service connection for hypertension 
triggers certain duty to assist provisions of the VCAA,  which 
must be met prior to de novo review of the claim.  The duty to 
assist includes obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances of the 
individual case.  

The veteran currently suffers from hypertension.  The veteran 
(through his accredited representative) now claims that his 
hypertension and/or coronary artery disease may be secondary to 
his service-connected diabetes mellitus.  This is a medical 
question that must be resolved by competent medical opinion.  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1)  that a 
current disability exists and (2)  that the current disability was 
either (a)  proximately caused by or (b)  proximately aggravated 
by a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

The veteran was last afforded a VA liver examination in April 
2000.  As he alleges that his hepatitis C has increased in 
severity since then, a VA examination to ascertain the current 
severity of the disorder is indicated.

In view of the foregoing, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to identify any treating 
physician who has advised him that either his hypertension or his 
coronary artery disease is related to his diabetes mellitus; if 
any such physician is a private physician, the veteran should be 
advised to obtain and submit for the record a statement regarding 
the alleged relationship (with an explanation of the rationale) 
from that physician.  If the identified source is a VA physician, 
the RO should obtain a written opinion from that physician .  

The veteran should also be asked identify all providers (both VA 
and private) of recent treatment he received for hepatitis C.  The 
RO should obtain complete records (those not already on file) from 
all treatment providers identified.

2.  The veteran should then be scheduled for a VA cardiology 
examination to determine whether as likely as not either his 
hypertension or his coronary artery disease was caused or 
aggravated by his service-connected diabetes mellitus.  The 
veteran's claims folder must be reviewed by the examiner in 
conjunction with the examination.  The examiner should 
specifically opine regarding the etiology of the claimed 
disorders, and must explain the rationale for any opinion(s) 
given.  

3.  The veteran should also be scheduled for an examination by an 
appropriate physician to ascertain the current severity of his 
hepatitis C.  Any indicated tests and studies should be performed, 
and all clinical findings should be reported in detail.  The 
claims folder must be provided to the examiner for review in 
conjunction with the examination.

On the basis of current findings, a thorough review of the file, 
and any additional history obtained from the veteran, the examiner 
should respond to the following questions and provide a statement 
of the basis for the conclusions reached:

(a)  Please itemize all current manifestations of hepatitis C and 
indicate their severity by including information such as the 
frequency and severity of each symptom.

(b) The examiner should indicate whether the veteran has near 
constant debilitation as a result of the following symptoms, each 
of which should be discussed individually and in detail:

1.  Fatigue.  2.  Malaise.  3.  Nausea.  4.  Vomiting.        5.  
Anorexia.  6.  Arthralgia.  7.  Right upper quadrant pain.

4.  The RO should then readjudicate the veteran's claims de novo.  
If any remains denied, the veteran and his representative should 
be furnished an appropriate supplemental SOC and afforded the 
opportunity to respond.  The case should then be returned to the 
Board, if in order, for further appellate review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit additional 
evidence and argument on the matters the Board has remanded to the 
RO.  Kutscherousky V. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



